Exhibit 10.1

 

SEPARATION AGREEMENT

AND GENERAL RELEASE OF ALL CLAIMS

 

This Separation Agreement and General Release of All Claims (“Agreement”) is
made by and between Patriot Scientific Corporation (the “Company”) and Clifford
Flowers (“Employee”) (collectively referred to as the “Party” or “Parties”
appropriately) as of the date the Parties have signed it below (the “Effective
Date”), with respect to the following facts:

 

A.       Employee has been employed by the Company as Chief Financial Officer
since approximately September 17, 2007. Employee was also employed as interim
Chief Executive Officer (“CEO”) from October 2009 through March 2019 and has
been a member of the Company’s Board of Directors since approximately the same
time as becoming interim CEO through present date. Employee is separating from
the Company’s employment by mutual agreement effective September 30, 2019
(“Separation Date”).

 

B.       The Parties acknowledge that this Agreement reflects their mutual
agreement relating to Employee’s separation and that the severance described
below terminates any rights under the Amended and Restated Employment Agreement
dated December 1, 2016 (“Employment Agreement”). The Parties acknowledge and
agree that the Employment Agreement shall be deemed null and void in its
entirety upon the Effective Date of this Agreement except that the provisions
protecting the Company’s Trade Secrets, Confidential Information and Inventions
as set forth in paragraph 8 of the Employment Agreement survive and are hereby
incorporated herein by this reference.

 

C.       Aside from the severance described below, Employee acknowledges that he
has received all compensation, wages, vacation pay, earned commissions, if any,
earned bonuses, if any, and/or expense reimbursement owed to him by the Company
through the Separation Date.

 

THEREFORE, in consideration of the promises and mutual agreements hereinafter
set forth, it is agreed by and between the undersigned as follows:

1.             Severance. The Company shall provide Employee with the following
severance, subject to Employee signing and returning this Agreement on October
1, 2019:

 

1.1          Severance Payment. The Company agrees to pay Employee a severance
payment equal to Three Hundred Twenty-Seventy Thousand Seven Hundred Fifty
Dollars ($327,750), less all appropriate federal and state tax withholding
(“Severance Payment”). The Severance Payment will be made in seven equal
installments of Forty-Six Thousand Eight Hundred Twenty-One Dollars and 43/100
($46,821.43), less applicable federal and state tax withholding, to be made to
Employee on the 30th of each month commencing October 30, 2019 and ending April
30, 2020. If Employee dies before receiving all of the Severance Payment from
the Company, then the Company shall pay the remainder to the Employee’s
surviving spouse, if any, and if none to the Employee’s surviving dependent
children, if any.

 

The Parties expressly agree and acknowledge that that the Severance Payment
described above is in lieu of any rights under the Employment Agreement and that
the Employment Agreement shall be deemed null and void in its entirety upon the
Effective Date of this Agreement except that the provisions protecting the
Company’s Trade Secrets, Confidential Information and Inventions as set forth in
paragraph 8 of the Employment Agreement survive and are hereby incorporated
herein by this reference.

 

1.2          Consideration. Employee acknowledges and agrees that the Severance
Payment constitutes adequate legal consideration for the promises and
representations made by Employee in this Agreement. Employee understands that
his entitlement to and receipt of the Severance Payment is conditioned upon
Employee’s execution of this Agreement.

 

 

 



 1 



 

 

2.             General Mutual Release.

 

2.1          The Parties unconditionally, irrevocably and absolutely release and
discharge each other and their heirs, predecessors, successors and assigns, any
parent and subsidiary corporations, divisions and other affiliated entities,
their trustees, shareholders, employees, officers, directors (specifically
including without limitation Carlton Johnson and Gloria Felcyn, both in their
respective corporate representative and individual capacities), agents, and
attorneys (all past and present)(collectively, “Released Parties”), from any and
all claims, causes of action, demands, damages, expenditures, costs, attorney
fees, liens, assessments, obligations and liability of any type or nature, known
or unknown, suspected or unsuspected, either has or may have against the other,
accruing or arising on or before the date of this Agreement, to the fullest
extent permitted by law, including but not limited to any claim: (1) arising out
of or in any way related to Employee’s employment relationship with the Company
or any Released Parties, including Employee’s separation of employment with the
Company; (2) arising out of or in any way related to any transactions, services,
occurrences, acts, relationships or omissions occurring between them prior to
the date hereof; or (3) any claim for services, payment, severance, bonus pay,
administrative leave, sick leave, holiday pay, vacation pay, life, health and
medical insurance, stocks, options or any other fringe benefit, except as set
forth herein. This release is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims, including without limitation, alleged
violations of the California Constitution, the California Labor and Civil Codes,
any applicable California Industrial Welfare Commission order, the California
Business and Professions Code, Title VII of the Civil Rights Act of 1964, the
California Fair Employment and Housing Act, the Americans with Disabilities Act,
the Employee Retirement Income Security Act, the False Claims Act, the Fair
Credit Reporting Act, the Age Discrimination in Employment Act, the
Sarbanes-Oxley Act, all as amended, and all claims for attorneys’ fees, costs
and expenses except as expressly stated herein (collectively, the “Released
Claims”). Notwithstanding the foregoing, this mutual release shall not apply to
any of the following claims (collectively, the “Excluded Claims”): (1) claims
for workers’ compensation benefits or unemployment insurance benefits; (2)
claims for indemnity by Employee against third-party litigation based on any
policy of insurance purchased or held by the Company, any existing indemnity
agreement between Employee and the Company and/or applicable law pertaining to
actions taken by Employee in the lawful discharge of his duties within the
course and scope of his employment and/or in his capacity as a member of the
Company’s Board of Directors; (3) claims for breach or enforcement of this
Agreement; and (4) any other claims of Employee that cannot, by statute,
lawfully be waived by this Agreement. Nothing in this Agreement affects any
vested rights Employee has in any retirement, welfare or benefit plans or
programs of the Company as of Employee’s Separation Date.

 

2.2          The Parties acknowledge that they may discover facts or law
different from, or in addition to, the facts or law that they know or believe to
be true with respect to the claims released in this Agreement and agree,
nonetheless, that this Agreement and the release contained in it shall be and
remain effective in all respects notwithstanding such different or additional
facts or the discovery of them.

 

2.3          The Parties declare and represent that they intend this Agreement
to be final and complete and not subject to any claim of mistake. The Parties
execute this release with the full knowledge that this release covers all
possible claims against the Released Parties, to the fullest extent permitted by
law.

 

2.4          Employee expressly waives any right to recover any type of personal
relief from the Company, including monetary damages or reinstatement, in any
administrative action or proceeding, whether state or federal, and whether
brought by Employee or on Employee’s behalf by an administrative agency, related
in any way to the matters released herein to the greatest extent permitted under
applicable law. Nothing in this paragraph nor any other provision of this
Agreement shall be construed to prevent or limit an award to Employee under the
Security and Exchange Commission’s whistleblower program.

 

 

 



 2 



 

 

3.              California Civil Code Section 1542 Waiver. The Parties expressly
acknowledge and agree that all rights under Section 1542 of the California Civil
Code are expressly waived. That section provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

The Parties understand that they are a “creditor” or “releasing party” within
the meaning of Section 1542.

 

4.              Representation Concerning Filing of Legal Actions. The Parties
represent that, as of the date they sign this Agreement, they have no pending
lawsuits, complaints, petitions, claims or other accusatory pleadings against
the other or any of the other Released Parties in any court of law (excluding
any actions disclosure of which is prohibited by court order). The Parties
represent that they have not assigned and will not assign their respective
interest in any of the Released Claims they may have against the other or any of
the Released Parties to anyone. The Parties further agree that, to the fullest
extent permitted by law, they will not prosecute in any court, whether state or
federal, any Released Claim or demand of any type related to the Released
Claims, it being the intention of the Parties that with the execution of this
Agreement, the Released Parties will be absolutely, unconditionally and forever
discharged of and from all obligations to or on behalf of the other related in
any way to the Released Claims. The Parties represent and warrant to the extent
permitted by applicable law, that they are not a plaintiff or party to any suit,
arbitration, action or administrative proceeding in which any Released Party is
a party. Employee further represents and warrants that he has reported to the
members of the Company’s Board of Directors any and all work-related injuries
that he has sustained during his employment with the Company.

 

4.1          The Parties agree that they will not voluntarily participate in, be
a witness in, be a party to, or otherwise voluntarily become involved in any
claims, potential claim or litigation against the other or the respective
Released Parties except for the Excluded Claims or as otherwise expressly
provided herein. The Parties further agree that they will not voluntarily assist
or encourage in any manner whatsoever any person, party, or litigant, in any
claim, potential claim or action against the other or the respective Released
Parties except for the Excluded Claims or as otherwise expressly provided
herein.

 

4.2          Nothing in this paragraph nor any other provision of this Agreement
is intended to prevent, interfere or restrict Parties from responding to a
legally issued subpoena from a court of competent jurisdiction or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”), the Department of Fair Employment
and Housing (“DFEH”) or other federal or equivalent state or local agency
proceeding in which a person’s voluntary participation is protected by law,
provided, however, that nothing in the paragraph limits or affects the finality
or scope of the releases provided in this Agreement. Employee remains free to
file a charge with the EEOC, DFEH or other similar state, federal or local
government enforcement agency. Should Parties be served with a subpoena relating
to any of the Released Parties, the Parties agree to promptly notify the other
or the respective Released Party in writing of the subpoena and provide the
Released Party with a copy of the subpoena no later than ten days prior to
providing testimony or producing any documents in compliance with the subpoena.

 

5.              No Admissions. By entering into this Agreement, the Released
Parties make no admission that they have engaged, or are now engaging, in any
breach or unlawful conduct. The Parties understand and acknowledge that this
Agreement is not an admission of liability and shall not be used or construed as
such in any legal or administrative proceeding.

 

 

 



 3 



 

 

6.              Employment Separation and Board Resignation. With Employee’s
separation from employment and the execution of this Agreement, Employee resigns
from the Company’s Board of Directors, effective the Separation Date. Employee
represents and warrants, and the Company agrees, that he has upon execution of
this Agreement completed all transition items as directed by the Company’s CEO
and/or Board of Directors, a copy of which is attached hereto as Exhibit A.

 

Employee represents and warrants that, as of the date of his execution of this
Agreement, he has returned to the best of his knowledge all property in his
possession belonging to the Company, including but not limited to, credit cards,
hardware (including the Company’s laptop with all Company data retained and
preserved), software, all proprietary and confidential information and all
company documents (including all copies). Employee represents and warrants that
as of the Separation Date, Employee’s cell phone and any other personal laptop
or other electronic device is void of any Company data especially including
without limitation proprietary and/or confidential information, and that all
such information has been retained and preserved on the Company laptop being
returned as part of Employee’s separation. Employee also agrees to promptly
return any subsequently discovered Company property that is or comes into his
possession, custody, or control.

 

Employee affirms and warrants that he has appropriately received all
compensation, wages, vacation, overtime pay, reimbursements, bonuses, stocks,
options, benefits and other payments to which he was entitled, including, but
not limited to, those under the Fair Labor Standards Act and any other federal,
state or local wage and hour law, regulation or ordinance or agreement with the
Company. Employee further affirms and warrants that he has appropriately
received any leave (paid and unpaid) to which he was entitled, including, but
not limited to, leave under any federal, state or local leave or disability
accommodation law, regulation, ordinance or agreement with the Company.

 

Although the Company does not guarantee to Employee any particular tax treatment
relating to the payment under this Agreement, it is intended that such payment
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). It is intended that each installment of the Severance Payment
provided under this Agreement shall be paid only after the Separation Date and
treated as a separate “payment” for purposes of Section 409A and the guidance
issued thereunder. Notwithstanding anything herein to the contrary, the Company
shall have no liability to Employee or to any person if the payment(s) provided
in this Agreement that are intended to be exempt from or compliant with Section
409A are not so exempt or compliant. The Company represents and warrants that no
other separation pay plans were offered to other employees on the Separation
Date, and that this Agreement negotiated with Employee is the only separation
pay plan offered by the Company to any of its employees during the 18 month
period prior to the Company’s execution of this Agreement.

 

7.              Confidentiality. The Parties agree that confidentiality is one
of the most important terms of this Agreement. The terms and conditions of this
Agreement shall remain confidential, and neither party shall disclose, directly
or indirectly, the facts underlying the terms and conditions of this Agreement
or this Agreement itself to any other person or entity except the Company may
disclose such information on a need to know basis for accounting, personnel
management and other required purposes. The Company will file within the time
required by the rules and regulations of the Securities and Exchange Commission
a Current Report on Form 8-K stating: “Mr. Flowers resigned as Chief Financial
Officer, effective September 30, 2019.” Employee specifically agrees that
neither he nor his agent(s) will disclose that Employee has received the
severance described above, or that Employee has received any money relating to
his separation from employment, except to Employee’s spouse, attorneys or
financial advisors (all of whom shall maintain the information in confidence),
unless required to do so by law. However, the Parties agree that if they receive
a subpoena or order from any court, governmental entity or other tribunal,
seeking disclosure of this Agreement or its terms or any confidential
information of a party, that party shall notify to the extent permitted by
applicable law, the other in writing immediately to allow the party to object to
such disclosure, if that party so elects. In response to inquiries from others
about Employee’s separation from the Company, the Parties may state “[Employee]
and [the Company] are separating under mutually agreeable terms that [the
Parties] are not at liberty to discuss.”

 

 

 



 4 



 

 

Defend Trade Secrets Act. Notwithstanding any provision herein, pursuant to the
Defend Trade Secrets Act, 18 U.S.C. section 1833(b), Employee understands that:

 

An individual shall not be held criminally or civilly liable under Federal or
State trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other proceeding, if such filing is made under seal.

 

Further, an individual who files a lawsuit for retaliation for reporting a
suspected violation of law may disclose the Company’s trade secrets to the
attorney of the individual and use the trade secret information in the court
proceeding if the individual: (a) files any document containing the trade secret
under seal; and (b) does not disclose the trade secret, except pursuant to court
order.

 

8.              Non-Disparagement. Employee and the Company’s officers agree not
to make, induce or attempt to influence anyone to make, any statement
whatsoever, whether written or oral, directly or indirectly, publicly or
privately, to any other person or entity, or in the presence of any third party,
any defamatory, derogatory and/or disparaging remarks, comments or statements
about the other Party or any respective Released Party, including without
limitation, statements made verbally or sent on the internet or by text. The
statements prohibited by this Agreement include, but are not limited to, those
made on social media sites such as Facebook, Twitter and LinkedIn blogs and
message boards, even if posted by pseudonym or anonymously. Nothing in this
paragraph nor any other provision of this Agreement shall be construed to
prevent the Parties from responding truthfully and completely to any lawfully
issued court order or subpoena, or from communicating with a government
regulatory enforcement agency concerning the Company, Employee or any other
issue related to law enforcement.

 

Further, nothing in this Agreement is intended to suppress or limit the Parties’
rights to testify in any administrative, legislative or judicial forum about
alleged criminal conduct or sexual harassment, or to prevent the disclosure of
factual information related to claims filed in a civil or administrative action
regarding sexual assault, sexual harassment or other forms of sex-based
workplace harassment, discrimination or retaliation, to the extent such
communications are expressly protected under California law.

 

9.              Violation of Confidentiality and Non-Disparagement Provisions.
The Parties agree and acknowledge that the Confidentiality and Non-Disparagement
provisions of this Agreement as set forth in paragraphs 7 and 8 are of material
importance and were a material inducement to their execution of this Agreement.
The Parties stipulate and agree that any violation thereof shall be deemed a
material breach of this Agreement. The Parties additionally agree that, should
there be any violation of paragraphs 7 or 8 of this Agreement, then the Released
Parties shall be entitled to, among other remedies: (a) recover attorneys’ fees
and costs if the prevailing party in enforcing these provisions; (b) obtain
equitable relief, specific performance, and/or an injunction restraining the
Party from committing or continuing any such violation of this Agreement; and
(c) recover any damages whatsoever caused by the breach of these provisions
herein. The Parties understand that these remedies are cumulative, and the use
or non-use of any one remedy shall not preclude the use of all or any other
remedies. These remedies are in addition to those the Parties may have under
law, statute or regulation.

 

10.            Neutral Reference. The Company agrees to provide Employee with a
neutral job reference, upon request, which will be limited to the dates Employee
was employed by the Company and his position held.

 

11.            Severability. In the event any provision of this Agreement shall
be found unenforceable by a tribunal of competent jurisdiction, the provision
shall be deemed modified to the extent necessary to allow enforceability of the
provision as so limited, it being intended that the Released Parties shall
receive the benefits contemplated herein to the fullest extent permitted by law.
If a deemed modification is not satisfactory in the judgment of such tribunal,
the unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

 

 

 



 5 



 

 

12.            Integration. This Agreement contains the entire agreement between
the Company and Employee on the subjects addressed in this Agreement and
replaces any other prior agreements or representations, whether oral or written,
between them; provided, however, that any non-disclosure or confidentiality
agreements or provisions Employee entered into with the Company that contain
post-termination obligations of Employee, including but not limited to the Trade
Secrets, Confidential Information and Inventions provisions referenced above and
incorporated herein, shall remain in full force in accordance with their terms
and are not superseded by this Agreement. The Parties acknowledge that they have
not relied on any promise, inducement, assurance or other representation not
specifically contained in this Agreement.

 

13.            Applicable Law/Interpretation. The validity, interpretation and
performance of this Agreement shall be construed and interpreted according to
the laws of the United States of America and the State of California. The
Parties acknowledge that this Agreement has been negotiated between the Parties
and their respective counsel. This Agreement shall be construed without regard
to the Party or Parties responsible for the preparation of the same and shall be
deemed to have been prepared jointly by the Parties hereto. Any ambiguity or
uncertainty existing herein shall not be interpreted against either Party, but
according to the application of other rules of contract interpretation, if any
ambiguity or uncertainty exists. No provision contained herein shall be
interpreted against any Party because that Party drafted the provision.

 

14.            Binding on Successors. The Parties agree that this Agreement
shall be binding on, and inure to the benefit of Employee’s or the Company’s
successors and/or heirs, respectively.

 

15.            Arbitration. Any dispute arising out of this Agreement or the
performance hereunder will be resolved by binding arbitration in accordance with
Title 9 of the U.S. Code and to the then-current Employment Practices
Arbitration Rules of the American Arbitration Association (“AAA”) found at
https://www.adr.org and shall take place in San Diego County, California to the
extent permitted by law. All statutes of limitation which would otherwise be
applicable will apply to any arbitration proceeding under this paragraph. To
commence arbitration, a party desiring arbitration must give written notice to
the other party containing a general description of the controversy to be
subjected to arbitration. If a party, after being duly notified, fails to appear
at or participate in arbitration proceedings, or fails to produce evidence
demanded by the arbitrator, the arbitrator is authorized to make an award based
on the evidence produced at the hearings by the party who does participate. The
prevailing party in such arbitration proceedings shall be entitled to recover
from the other party reasonable attorneys’ fees and other recoverable costs
incurred in connection with such arbitration proceedings. Provisional injunctive
relief may be sought in a court of law for any violation of paragraphs 6, 7
and/or 8 or any applicable agreement protecting the Company’s proprietary or
confidential information.

 

No Consolidation of Claims/Waiver of Class Claims: The Parties agree to
individualized arbitration, with claims pertaining to different individuals to
be heard in separate proceedings. This means that no other person shall be
entitled to join or consolidate in arbitration any claim by or against other
current or former employees. As such, except as set forth above, the Parties
agree that both the Company and Employee hereby waive any right to bring on
behalf of other persons, or to otherwise participate in, a class, collective or
representative action (i.e. a type of lawsuit in which one or several persons
sue on behalf of a larger group of persons). Regardless of what is provided by
AAA rules, the arbitrator will not have authority or jurisdiction to consolidate
claims of different individuals into one proceeding, nor shall the arbitrator
have authority or jurisdiction to hear the arbitration as a class, collective or
representative action. The arbitration provisions herein will not apply to any
claims necessarily excluded from mandatory arbitration by law.

 

16.            Full Defense/Attorneys’ Fees. This Agreement may be pled as a
full and complete defense to, and may be used as a basis for an injunction
against, any action, suit or other proceeding that may be prosecuted, instituted
or attempted by a party in breach hereof. The Parties agree that in the event an
action or proceeding is instituted by the Released Parties in order to enforce
the terms or provisions of this Agreement, the prevailing party or parties shall
be entitled to an award of reasonable costs and attorneys’ fees incurred in
connection with enforcing this Agreement.

 

 

 



 6 



 

 

17.            Good Faith/Cooperation. The Parties agree to do all things
necessary and to execute all further documents necessary and appropriate to
carry out and effectuate the terms and purposes of this Agreement. Employee
further agrees that he will, promptly, in good faith and with due diligence,
continue to assist, facilitate and fully cooperate with the Company (including
for purposes of this paragraph, any successor of the Company) in transition
related issues and provide information as to matters which he was personally
involved, or has information on, while he was an employee of the Company, making
himself available to answer questions upon reasonable notice for the time period
during which Employee is receiving the Severance Payment. Such assistance and
cooperation is not intended to require Employee to engage in substantive work or
long sessions with the Company. Employee further agrees following the Separation
Date, Employee will cooperate fully with the Company and with the Company’s
counsel in connection with any present and future actual or threatened
litigation, administrative proceeding or other investigation involving the
Company that relates to events, occurrences, or conduct occurring (or claimed to
have occurred) during the period during which Employee provided services to the
Company. Cooperation will include without limitation: (a) making himself
reasonably available for interviews and discussions with the Company’s counsel,
as well as for depositions and trial testimony; (b) if depositions or trial
testimony are to occur, making himself reasonably available for and cooperate
with the related preparations, as and to the extent that the Company or the
Company’s counsel reasonably requests; (c) refraining from impeding in any way
the Company’s prosecution or defense of such litigation or administrative
proceeding; and (d) cooperating fully in the development of the Company’s
prosecution or defense of such litigation or administrative proceeding. The
Company shall promptly reimburse Employee for pre-approved reasonable travel,
lodging, telephone and similar expenses, as well as reasonable attorneys’ fees
(if independent legal counsel is deemed necessary or appropriate by the
Company’s counsel or otherwise reasonably requested by Employee due to legal
conflicts of interest acknowledged by the Company’s counsel) incurred by counsel
who has been pre-approved by the Company in the exercise of reasonable
discretion in connection with any cooperation, consultation, or advice rendered
pursuant to this paragraph 17. For purposes of this paragraph, the Company’s
approval of independent counsel or the acknowledgment of a conflict of interest
meriting independent counsel for Employee, shall not be unreasonably withheld.
Nothing herein is intended or should be construed as an employment relationship
with the Company or requiring anything other than Employee’s cooperation in
providing timely, truthful and accurate information.

 

18.            Modification/Waiver. This Agreement may be amended only by a
written instrument executed by all Parties hereto. No breach of any provision of
this Agreement can be waived unless in writing. No waiver of any provision of
this Agreement shall constitute a continuing waiver or waiver of any other
provision.

 

19.            Counterparts. This Agreement may be executed in counterparts and
shall be binding on all Parties when each has signed either an original or copy
of this Agreement.

 

20.            Non-Assignability. This Agreement is of a personal nature and
shall be non-assignable except upon the Parties’ written mutual agreement.

 

21.           Representations and Warranties. The Parties represent and warrant
that no adverse reports have been made to any law enforcement agency relating to
any alleged or potential violation by any Released Party, and that no known
basis or reason compelling such a report exists as of the date of execution of
this Agreement. The Parties represent and warrant they have full authority to
execute this Agreement and to consummate the transactions contemplated by this
Agreement. Each individual executing this Agreement represents and warrants that
he or she is duly authorized to do so.

 

22.            Voluntary Agreement. Employee acknowledges that he has been given
ten (10) calendar days in which to consider whether or not to enter into this
Agreement in consultation with his counsel to the extent desired. The Parties
certify that each has read and understands all of this Agreement, has received
any advice or counsel the Parties deem necessary regarding this Agreement,
including without limitation Employee seeking independent tax advice to the
extent he desires with respect to tax considerations and Section 409A, and are
entering into this Agreement freely, knowingly and voluntarily, intending to be
bound by its terms.

 

 

 



 7 



 

 



WHEREFORE, THE PARTIES HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

Dated: October 1, 2019 By:   /s/Clifford
Flowers                                                                      
     Clifford Flowers           Patriot Scientific Corporation     Dated:
October 1, 2019 By:   /s/ Carlton
Johnson                                                                     
Carlton Johnson, CEO            



 

 

 

 

 

 

 



 8 



 